14-1579-cv
Fox v. Colvin

                              UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 21st day of January, two thousand fifteen.

PRESENT:        RALPH K. WINTER,
                JOSÉ A. CABRANES,
                REENA RAGGI,
                             Circuit Judges.


RONALD ROBERT FOX, III,

                Plaintiff-Appellant,

                         v.                                      No. 14-1579-cv

CAROLYN W. COLVIN, ACTING COMMISSIONER OF
SOCIAL SECURITY,

                Defendant-Appellee.


FOR PLAINTIFF-APPELLANT:                          HOWARD D. OLINSKY, Olinsky Law Group,
                                                  Syracuse, NY.

FOR DEFENDANT-APPELLEE:                           DANIEL R. JANES, Special Assistant U.S.
                                                  Attorney for Richard S. Hartunian, United
                                                  States Attorney, Northern District of New
                                                  York; Stephen P Conte, on the brief, Regional
                                                  Chief Counsel, Social Security Administration,
                                                  New York, NY.
       Appeal from a March 25, 2014 judgment of the United States District Court for the
Northern District of New York (Thomas J. McAvoy, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

         Plaintiff Ronald Robert Fox, III appeals from the judgment of the District Court affirming
the denial by the Commissioner of Social Security of Fox’s application for Social Security benefits
pursuant to 42 U.S.C. § 405(g). In reviewing the denial of an SSI claim, “[w]e undertake a plenary
review of the administrative record, and our focus is on the administrative ruling more than on the
district court's decision.” Lamay v. Comm’r of Soc. Sec., 562 F.3d 503, 507 (2d Cir. 2009). Pursuant to
42 U.S.C. § 405(g), this Court’s review is limited to determining whether the Commissioner applied
the correct legal standard and whether substantial evidence supported its conclusions. See Cichocki v.
Astrue, 729 F.3d 172, 175-76 (2d Cir. 2013). “Substantial evidence means more than a mere
scintilla[;] [i]t means such relevant evidence as a reasonable mind might accept as adequate to
support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (quoting Burgess v. Astrue,
537 F.3d 117, 127 (2d Cir. 2008)). In evaluating whether the requisite substantial evidence exists, we
“defer to the Commissioner’s resolution of conflicting evidence,” Cage v. Comm’r of Soc. Sec., 692 F.3d
118, 122 (2d Cir. 2012), and can reject findings of fact “only if a reasonable factfinder would have to
conclude otherwise,” Brault v. Soc. Sec. Admin. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (internal
quotation marks omitted). In applying these standards here, we assume the parties’ familiarity with
the underlying facts, the procedural history of the case, and the issues on appeal.

         Plaintiff challenges the disability determination on the grounds that the Administrative Law
Judge (“ALJ”) improperly discounted Fox’s treating physician’s opinion and improperly assessed
witness credibility. Plaintiff’s argument that the ALJ improperly evaluated the opinions provided by
Dr. Wang and Nurse Practitioner Vierhile is belied by the ALJ’s opinion itself, which states that the
form report completed by Dr. Wang and Nurse Practitioner Vierhile “has been considered,” but was
unpersuasive in certain respects to the ALJ because “certain of the more extreme/marked
limitations assessed are inconsistent with the claimant’s activities of daily living and the record as a
whole, and are unsupported by contemporaneously reported examination notes.” Appellant’s App’x
at 46. Where, as here, a treating physician’s assessment is contradicted by other substantial record
evidence, including the testimony of the plaintiff and the opinions of other medical experts, the ALJ
properly denied controlling weight to Dr. Wang and Nurse Practitioner Vierhile’s form report.
Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir.
2002).

        The ALJ’s impairment and credibility determinations are also supported by substantial
evidence. The ALJ carefully evaluated the record regarding Fox’s limitations (or lack thereof) in the
six functional equivalency domains set forth in 20 C.F.R. 416.926a, concluding that Fox had a

                                                   2
marked limitation in interacting and relating with others, less than marked limitations in four other
domains and no significant limitations at all in a final domain. In so determining, the ALJ relied
upon extensive record evidence, including testimony from Fox and his mother, Fox’s school reports,
physician and medical expert reports, and information regarding Fox’s successful participation in a
vocational welding program, ability to pass the GED exam in one sitting, involvement in a
recreational bowling league, and relationship with a long-term girlfriend. Based upon our
independent review of the record, we conclude that the ALJ’s decision was supported by substantial
evidence, and that plaintiff’s arguments to the contrary are unpersuasive.

                                         CONCLUSION

       We have considered all of the arguments raised by plaintiff on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the March 25, 2014 judgment of the District
Court.


                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 3